Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 1 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 2 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 3 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 4 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 5 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 6 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 7 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 8 of 22




                       EXHIBIT C
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 9 of 22
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 10 of 22
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 11 of 22
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 12 of 22
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 13 of 22
Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 14 of 22
FILED
10/11/2019 4:08 PM         Case   5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 15 of 22
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Leticia Leija

                                                CAUSE NO. 2019-CI-18645

              CRUZ SANCHEZ                                  §                IN THE DISTRICT COURT
                   Plaintiff,                               §
                                                            §
              v.                                            §                224TH JUDICIAL DISTRICT
                                                            §
              HOUSING AUTHORITY OF                          §
              THE CITY OF SAN ANTONIO                       §
                   Defendant.                               §                BEXAR COUNTY, TEXAS

                                       DEFENDANT’S ORIGINAL ANSWER

                       NOW COMES Defendant, Housing Authority of the City of San Antonio (SAHA)

              and files its Original Answer to Plaintiff’s Original Petition and would respectfully show

              the following:

                                                       GENERAL DENIAL

                1.     Defendant asserts a general denial as authorized by Rule 92 of the Texas Rules of

              Civil Procedure and requests that Plaintiff be required to prove such allegations by a

              preponderance of the evidence as required by the laws of the State of Texas.

                                              REQUEST FOR DISCLOSURE

                2.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested

              to disclose within 30 days of the service of this request, the information and material

              described in Rule 194.2.

                3.     Pursuant to Rule 193.7, Defendant intends to use documents produced by Plaintiff

              at any hearing or at the trial on the merits of this matter.

                                                         PRAYER

                       Therefore, Defendant prays that upon final hearing the Court enter a take-nothing

              judgment against Plaintiff and Defendant shall recover all costs of Court. Defendant

              further prays for all further relief to which Defendant may be entitled.


                                                                                               Page 1 of 2
              Defendant’s Original Answer (6439-007)
        Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 16 of 22




                                               Respectfully submitted,

                                               COKINOS | YOUNG
                                               10999 IH 10 West, Suite 800
                                               San Antonio, Texas 78230
                                               Telephone (210) 293-8700
                                               Fax (210) 293-8733

                                         By:   /s/ Roland F. Gonzales
                                               ROLAND F. GONZALES
                                               SBN: 24049431
                                               Email: rgonzales@cokinoslaw.com
                                               ALEC T. DUDLEY
                                               SBN: 24096694
                                               Email: adudley@cokinoslaw.com

                                               ATTORNEYS FOR DEFENDANT


                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing has been
forwarded to the following attorneys of record in accordance with the Texas Rules of
Civil Procedure on the 11th day of October, 2019:


Via Email: rroman@trla.org                       Via Email: charlesriley@rileylawfirm.com
Ricardo A. Roman                                 Charles Riley
TEXAS RIO GRANDE LEGAL AID, INC.                 RILEY & RILEY
1111 N. Main                                     320 Lexington Ave.
San Antonio, Texas 78212                         San Antonio, Texas 78215
Telephone: (210) 212-3722                        Telephone: (210) 225-7236
Fax: (210) 227-4321                              Fax: (210) 227-7907

ATTORNEY FOR PLAINTIFF                           ATTORNEY FOR INTERVENOR




                                                     /s/ Roland F. Gonzales
                                                     ROLAND F. GONZALES




                                                                                 Page 2 of 2
Defendant’s Original Answer (6439-007)
FILED
10/11/2019 4:14 PM        Case    5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 17 of 22
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Jessica Uriegas

                                                           CAUSE NO. 2019-CI-18645

              CRUZ SANCHEZ                                            §              IN THE DISTRICT COURT
                   Plaintiff,                                         §
                                                                      §
              v.                                                      §              224TH JUDICIAL DISTRICT
                                                                      §
              HOUSING AUTHORITY OF                                    §
              THE CITY OF SAN ANTONIO                                 §
                   Defendant.                                         §              BEXAR COUNTY, TEXAS

                         DEFENDANT’S MOTION TO STRIKE PLEA IN INTERVENTION

                        NOW COMES Defendant, Housing Authority of the City of San Antonio (SAHA)

                and files its Motion to Strike Cielo Hills LLC’s Plea in Intervention and would

                respectfully show the following:

                                                                 SUMMARY

                1.      Plaintiff has filed suit against SAHA for alleged violations of the disability

              protections of the Fair Housing Act. Plaintiff alleges SAHA failed to make reasonable

              efforts to accommodate her disability after she was terminated from a rental subsidy

              program administrated by SAHA.

                2.      Plaintiff’s landlord, Cielo Hills, LLC (Cielo Hills) subsequently filed a Plea in

              Intervention alleging SAHA breached a contract between SAHA and Cielo Hills by failing

              to provide rent subsidies to Plaintiff despite her termination from the rental subsidy

              program.          While Plaintiff alleges discrimination for failing to make reasonable

              accommodations, Cielo Hills alleges Plaintiff breached a contract.

                3.      A Plea in Intervention is only permitted when the putative intervenor Cielo Hills

              allegations are separate and distinct from Plaintiff’s and are therefore wholly

              inappropriate for a Plea in Intervention.




                                                                                                     Page 1 of 6
              Motion to Strike Plea in Intervention (6439-007)
           Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 18 of 22




                                               FACTUAL BACKGROUND

  4.      On September 5, 2019, Plaintiff, Cruz Sanchez, filed suit against the Housing

Authority of the City of San Antonio (SAHA) alleging violations of 42 U.S.C. 1983 et. seq.

and 42 U.S.C. 3601 et. seq.

  5.      SAHA is a public housing agency (PHA) serving the City of San Antonio. As a PHA,

SAHA administers the Section 8 Housing Voucher Program (HVP) subsidized by the

Department of Housing and Urban Development (HUD) pursuant to Title 24, Part 982 of

the Code of Federal Regulations. The HVP is a federal program whereby low income

Americans receive rental subsidies in order to afford safe and sanitary housing. See 24

CFR § 982.1. Plaintiff is a participant in the HVP.

  6.      Pursuant to HUD guidelines, Plaintiff is required to submit to an annual

recertification whereby SAHA assess the participant’s continued eligibility for the HVP.

Plaintiff’s recertification appointment was scheduled for May 6, 2018.            Due to

complications, the May 6th appointment was rescheduled for May 29, 2018. Plaintiff

missed the May 29th appointment. On June 20, 2018, Plaintiff was sent a “Notice of Intent

to Terminate Housing Assistance Payments Contract” due to her missed recertification

appointment. Plaintiff requested an administrative hearing to challenge the termination

of housing assistance payments. The hearing was scheduled for September 6, 2018.

Plaintiff missed the hearing. Plaintiff’s housing assistance contract was subsequently

terminated.

  7.      Plaintiff eventually provided documentation to SAHA supporting her continued

participation in the HVP. Upon receiving the supporting documentation, SAHA executed

a new housing assistance contract with Plaintiff and began providing assistance under the

HVP. However, Plaintiff demanded SAHA provide retroactive payments for the period of

                                                                                Page 2 of 6
Motion to Strike Plea in Intervention (6439-007)
           Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 19 of 22




time after Plaintiff’s housing assistance contact was terminated but before the new

contract was executed.                 Due to HUD guidelines, Plaintiff’s request for retroactive

payments was denied. Plaintiff then filed the above suit against SAHA alleging violations

of the disability protections of the Fair Housing Act.

  8.      On September 13, 2019, Cielo Hills filed its Plea in Intervention in the above suit.

Cielo Hills is Plaintiff’s landlord. As Plaintiff’s landlord, Cielo Hills alleges they have a

binding contract with SAHA for payment of housing assistance. Cielo Hills further alleges

SAHA breached its contract by failing to pay Plaintiff’s housing assistance after formal

termination of the same.

  9.      Cielo Hills does not allege SAHA violated 42 U.S.C. 1983 et. seq. and 42 U.S.C.

3601 et. seq.—which form the basis of Plaintiff’s suit against SAHA.

  10.     Pursuant to Texas Rule of Civil Procedure 60, SAHA moves to strike non-party

Cielo Hill’s Plea in Intervention as Cielo Hills is not entitled to recover from the relief

sought by Plaintiff.

                                       ARGUMENTS & AUTHORITIES

  11.     Texas Rule of Civil Procedure 60 states: “Any party may intervene by filing a

pleading, subject to being stricken out by the court for sufficient cause on the motion of

any party.” If a party to the suit moves to strike the intervention, the putative intervenor

has the burden to show a justiciable interest in the pending suit. In re Union Carbide

Corp., 273 S.W.3d 152, 154-55 (Tex. 2008). A justiciable interest does not exist merely

because the putative intervenor has a claim that sounds similar to another plaintiff’s

claim. Id. Rather, an intervenor has a justiciable interest when “the intervenor could

have brought the same action, or any part thereof, in his own name[.]” Guar. Fed. Sav.

Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex. 1990); see also Inter-Cont'l

                                                                                        Page 3 of 6
Motion to Strike Plea in Intervention (6439-007)
           Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 20 of 22




Corp. v. Moody, 411 S.W.2d 578, 589 (Tex. Civ. App.—Houston 1966, writ ref'd n.r.e.)

(“[A] party has the right to intervene if the intervenor’s interest is such that if the original

action had never been commenced, and he had first brought it as sole plaintiff, he would

have been entitled to recover to the extent of at least a part of the relief sought”). The trial

court must deny a plea in intervention if the putative intervenor fails to prove it could

have brought the same action in its own name. In re Rogers Wealth Group, Inc., 02-18-

00010-CV, 2018 WL 1230460, at *3 (Tex. App.—Fort Worth March 9, 2018, no pet.).

  12.     Cielo Hills does not even attempt to assert it would have standing to maintain this

suit in Plaintiff’s absence. Plaintiff alleges SAHA violated the “disability protections of

the Fair Housing Act [42 U.S.C. 3601 et. seq.] that require Defendant to make reasonable

accommodation so that disabled person [sic] may have the equal opportunity to use and

enjoy a dwelling.”

13.       The assertions made in Cielo Hill’s Plea in Intervention do not satisfy the above

referenced standard set out by the Texas Supreme Court. In the absence of Plaintiff’s

claim, Cielo Hills would be unable to bring the same action in its own name.

14.       Cielo Hills does not claim to be a disabled person, nor does it allege it was

  discriminated against. Rather, Cielo Hills alleges SAHA breached a contract due to

  wrongful termination. Plaintiff does not allege SAHA breached a contract nor does

  Plaintiff challenge the validity of SAHA’s policies. Rather, Plaintiff alleges SAHA was at

  fault for failing to make a reasonable accommodation due to Plaintiff’s disability under

  an otherwise valid policy provision.

15.       Because Cielo Hills alleges distinct damages via an entirely separate cause of

  action, it may not intervene in this suit.



                                                                                     Page 4 of 6
Motion to Strike Plea in Intervention (6439-007)
           Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 21 of 22




                                                         PRAYER

          Therefore, Defendant prays the Court strike Cielo Hills’ Plea in Intervention and

grant all further relief to which Defendant may be entitled.

                                                          Respectfully submitted,

                                                          COKINOS | YOUNG
                                                          10999 IH 10 West, Suite 800
                                                          San Antonio, Texas 78230
                                                          Telephone (210) 293-8700
                                                          Fax (210) 293-8733

                                                   By:    /s/ Roland F. Gonzales
                                                          ROLAND F. GONZALES
                                                          SBN: 24049431
                                                          Email: rgonzales@cokinoslaw.com
                                                          ALEC T. DUDLEY
                                                          SBN: 24096694
                                                          Email: adudley@cokinoslaw.com

                                                          ATTORNEYS FOR DEFENDANT




                                                                                            Page 5 of 6
Motion to Strike Plea in Intervention (6439-007)
           Case 5:19-cv-01248-XR Document 1-4 Filed 10/21/19 Page 22 of 22




                                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing has been
forwarded to the following attorneys of record in accordance with the Texas Rules of
Civil Procedure on the 11th day of October, 2019:

Via Email: rroman@trla.org
Ricardo A. Roman
TEXAS RIO GRANDE LEGAL AID, INC.
1111 N. Main
San Antonio, Texas 78212
Telephone: (210) 212-3722
Fax: (210) 227-4321

ATTORNEY FOR PLAINTIFF

Via Email: charlesriley@rileylawfirm.com
Charles Riley
RILEY & RILEY
320 Lexington Ave.
San Antonio, Texas 78215
Telephone: (210) 225-7236
Fax: (210) 227-7907

ATTORNEY FOR INTERVENOR


                                                       /s/ Roland F. Gonzales
                                                       ROLAND F. GONZALES




                                                                                Page 6 of 6
Motion to Strike Plea in Intervention (6439-007)
